(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Pok cuanto, en un pleito .para obtener un injunction-la Corte de Distrito de San Juan concedió un injunction preliminar en 14 de junio de 1940;
Por Cuanto, en el día 18 de junio la corporación demandada apeló de la resolución así dictada;
Por cuanto, no hubo ninguna prueba en la corte inferior y el récord consiste o consistiría solamente del legajo de sentencia, com-puesto de las alegaciones;
Por cuanto, han transcurrido más de treinta días desde la inter-posición de la apelación;
Por tanto, se declara con lugar la moción presentada para la desestimación de tal apelación.